Citation Nr: 1420933	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  09-33 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include osteoarthritis and degenerative disc disease (DDD).  

2.  Entitlement to an increased rating for a service-connected right knee disability, currently rated 20 percent disabling based on instability and 10 percent disabling based on posttraumatic arthritis with a noncompensably disabling scar.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to February 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In March 2014 the Veteran testified during a Board hearing before the undersigned Veterans Law Judge in San Antonio; a transcript of the hearing is of record.  In connection with the hearing, the Veteran submitted additional evidence, along with a signed waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2013).

The Board has reviewed both the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  An April 2014 letter in the VBMS e-folder advised the Veteran that his records showed that he had filed a claim for benefits in February 2014; however, the RO had not been able to locate the original paperwork.  The Veteran was asked to provide a copy of his claim with any evidence previously submitted.  The record does not reflect that he has since responded.  This matter, including any necessary action regarding a claim filed in February 2014, is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an increased rating for a service-connected right knee disability, currently rated 20 percent disabling based on instability and 10 percent disabling based on posttraumatic arthritis with a noncompensably disabling scar, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran has a current lumbar spine disability, to include osteoarthritis and DDD, which was incurred in service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for a lumbar spine disability, to include osteoarthritis and DDD, are met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Given the favorable disposition of the claim for service connection for a lumbar spine disability, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  
 



Analysis

A three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id. 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met.  Id. at 1338-39.  

The Veteran has a current disability, as evidenced by the diagnosis of multi-level lumbar spine osteoarthritis/DDD confirmed by imaging on VA examination in April 2009.  His service treatment records document complaints regarding and treatment for low back pain and he has provided competent evidence regarding an in-service back injury when he fell into a ravine.  His reports of this in-service injury are credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  Thus, the first two elements of the service connection claim are satisfied.  

The April 2009 VA examiner provided a negative nexus opinion regarding the relationship between the Veteran's current lumbar spine disability and service.  He explained that the Veteran had a degenerative condition which was most likely age-related; had normal radiographs in service; and there was no evidence of significant trauma nor any record of a significant specific injury while on active duty.  Where a Veteran has provided lay testimony of an in-service injury, unless the Board finds that the testimony is not credible, an examiner may not ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  The examiner's opinion was based, at least in part, on there being no evidence of significant trauma nor any record of a significant specific injury while on active duty.  However, despite not being recorded in the service treatment records, the Veteran's reports of in-service injury have been found to be credible.  Accordingly, the April 2009 opinion is of no probative weight.  

The Veteran has provided competent and credible reports of back pain continuing since service, for example, as reported during the April 2009 VA examination, in an August 2009 statement, during treatment in February 2011, and during the March 2014 hearing.  The Veteran is competent to report a continuity of symptomatology.  Charles v. Principi, 16 Vet. App. 370 (2002).  These reports are credible.  Because the Veteran has been diagnosed with lumbar spine arthritis, which is a chronic condition listed in 38 C.F.R. § 3.309(a), service connection is warranted based on his competent and credible reports of back pain beginning during and continuing since service.  

The evidence is at least evenly balanced regarding the question of whether the Veteran has a current lumbar spine disability related to service.  In cases where the evidence is evenly balanced, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  Service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for a lumbar spine disability, to include osteoarthritis and DDD, is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

The Veteran filed a timely notice of disagreement (NOD) with a January 2009 rating decision which granted an increased rating of 20 percent for right knee lateral instability and continued a 10 percent rating for post traumatic arthritis of the right knee, post gunshot wound with scar.  The RO indicated that the right knee scar evaluation had been combined with the evaluation for right knee arthritis as service connection for a right knee scar had been granted at a noncompensable (0 percent) rating.  Remand is required because, despite filing a timely NOD, the Veteran has not yet been furnished a statement of the case (SOC) regarding this matter.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Furnish to the Veteran and his representative an SOC as regards the claim for an increased rating for a service-connected right knee disability, currently rated 20 percent disabling based on instability and 10 percent disabling based on posttraumatic arthritis with a noncompensably disabling scar, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal on this issue.  

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status-here an increased rating for a service-connected right knee disability, currently rated 20 percent disabling based on instability and 10 percent disabling based on posttraumatic arthritis with a noncompensably disabling scar-a timely appeal must be perfected within 60 days of the issuance of the SOC. 

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


